Citation Nr: 1816325	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  10-46 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a respiratory disability, to include shortness of breath and pulmonary insufficiency.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to June 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran provided testimony during a personal hearing with a Decision Review Officer (DRO hearing) in August 2010.  He also provided testimony during a Board hearing in July 2013.  Transcripts of each hearing have been associated with the claims file.  

This case was first before the Board in December 2014, when the issue of service connection for a respiratory disability was denied, and the issues of service connection for a low back disability and sleep apnea were remanded for additional development.  The issues of service connection for a low back disability and sleep apnea were again remanded by the Board in September 2015.  Subsequently, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) regarding the denial of service connection for a respiratory disability.  In November 2015, the Court granted a Motion for Partial Remand (Joint Motion), vacating the Board's decision and remanding for additional proceedings.  

Thereafter, the issues of service connection for a respiratory disability, a low back disability, and sleep apnea were remanded by the Board in February 2016, February 2017, and June 2017 for additional development and clarification.  




FINDINGS OF FACT

1.  The Veteran's current low back disability is not the result of disease or injury in active service, and chronicity and continuity of symptomatology since service cannot be established.  

2.  The Veteran's obstructive sleep apnea is not the result of disease or injury in active service, and is not proximately due to, or aggravated by, the service-connected PTSD.  

3.  The Veteran's current respiratory disability is not the result of disease or injury in active service.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disability, to include degenerative arthritis of the lumbar spine, have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).  

3.  The criteria for entitlement to service connection for a respiratory disability, to include shortness of breath and pulmonary insufficiency, have not been met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  Additionally, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

VA provided adequate notice in letters sent to the Veteran regarding all three of his claims on appeal.  Further, service, VA, and private treatment records are associated with the claims file, and VA has provided adequate VA back, sleep apnea, and respiratory examinations.  Thus, the Board finds all necessary development has been accomplished, and there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis under 38 C.F.R. § 3.303(b).  To establish service connection under this provision, there must be evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.

Low Back Disability

The Veteran contends his current low back disability is related to military service.  Specifically, he contends that his back pain started when he was thrown from a jeep in a land mine explosion while he was stationed in Vietnam, and that he has had continuous back pain since that incident.  

A MRI of the Veteran's lumbar spine in May 1998 showed degenerative arthritis of the lumbar spine, and the October 2015 VA examination report confirmed the Veteran has been diagnosed with osteoarthritis of the lumbar spine.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d, 1163, 1167.  

As for the in-service occurrence element, the Veteran's service treatment records, to include his separation examination, are silent regarding any complaints of back problems during service.  Following a July 2012 VA examination, the examiner noted the Veteran had been diagnosed with a compression fracture of the lumbosacral spine in 1967 while in service, after being thrown from a jeep in a land mine explosion.  A VA examiner, however, confirmed in February 2015, October 2015, and April 2016 that there is actually no evidence the Veteran sustained a compression fracture of the lumbar spine while in service; in support, the VA examiner noted the Veteran's service treatment records were silent for any documentation of back injury secondary to being thrown from a jeep that hit a land mine, and that the Veteran's June 1967 separation examination affirmatively reflected no complaints of recurrent back pain or any musculoskeletal difficulties.  Further, the examiner indicated views of the Veteran's lumbar spine in July 1996, January 1998, and May 1998 showed no evidence of a compression fracture.  

Although the evidence does not support that the Veteran was diagnosed with a compression fracture of the lumbar spine during his service, he is competent to report that he began to have back pain following a jeep accident in service; thus, the Board finds the second Shedden element has been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Despite the Veteran satisfying the first two Shedden elements, as discussed in detail below, the Board must find that the evidence weighs against a finding of a nexus between the Veteran's reported back injury in service and his current diagnosis of osteoarthritis of the lumbar spine; thus, service connection for the Veteran's low back disability must be denied.  

A VA opinion was obtained in July 2012; as noted above, the examiner incorrectly found the Veteran was diagnosed with a compression fracture of the lumbar spine in 1967; however, he opined that the Veteran's back condition was at least as likely as not incurred in or caused by his injury in service after he was thrown from a jeep.  

A second VA opinion was obtained in February 2015.  The examiner opined it was less likely than not that the Veteran's osteoarthritis of the lumbar spine was related to his military service, to include the report of the Veteran being thrown from a jeep that hit a land mine.  In support, he noted the Veteran's service treatment records were silent for any documentation of a back injury, and his June 1967 separation examination affirmatively reflected no complaints of recurrent back pain or any musculoskeletal difficulties.  Additionally, he noted the first documentation of a back condition was not until the late 1990's, and the Veteran reported in his treatment records that he only had back issues since 1997.  

A third VA opinion was obtained in October 2015.  The examiner again opined it was less likely than not that the Veteran's degenerative arthritis of the lumbar spine was related to his military service.  In support, the examiner again stated the Veteran's service treatment records did not document any complaints related to his lower back; she also indicated there was no documentation of chronicity of back complaints from separation until the 1990's, i.e. approximately 25-30 years after the Veteran's separation from service.  

A fourth VA opinion was obtained in April 2016.  The examiner again opined the Veteran's current back condition was not related to his military service.  She noted that although the Veteran reported he was blown from a jeep in 1967 while in service, there are no corresponding plain films at the time to document that he sustained a compression fracture.  Moreover, she noted that a temporal and causal nexus could not be established from the Veteran's 1967 reported back injury till the late 1990's when his back complaints appeared, as this represented more than two decades of absence of documentation of back complaints following service.  

Lastly, VA addendum opinions were obtained in March 2017 and July 2017, and the examiner again opined it was less likely than not that the Veteran's degenerative arthritis of the lumbar spine was linked to his service, to include the accident during which the Veteran was thrown from a jeep after hitting a landmine.  In support, she stated that despite the Veteran's statements of his back injury and pain beginning in service and continuing thereafter, there is no documentation of continuation or chronicity of back complaints.  She noted the record did not contain any back complaints until 2-3 decades following the Veteran's separation from service.  Further, she cited to a discussion paper by orthopedic physicians and neurosurgeons from the Workplace Safety and Insurance Appeals Tribunal.  The discussion paper stated the most common back injury is a soft tissue sprain or strain, and not necessarily a disc or bony problem, and a back injury does not cause or aggravate aging changes of the back.  Further, the discussion paper stated that even without injury, the spine will age over time, and only a high energy injury, such as a spinal burst fracture or traumatic spine dislocation, would cause post-traumatic arthritis later.  The examiner noted, however, that review of the Veteran's service treatment records did not show the Veteran suffered from any high energy injury of his lumbar spine while in service.  

As stated previously, the above noted evidence weighs against a finding of a nexus between the Veteran's reported back injury in service and his current diagnosis of osteoarthritis of the lumbar spine.  As discussed in detail, VA examiners in February 2015, October 2015, April 2016, and March 2017 all opined that the Veteran's current low back condition was not related to his military service, to include his reported back injury in 1967 when he was thrown from a jeep after a land mine explosion.  The Board finds these opinions, taken in combination, are of great probative value, as they addressed the Veteran's lay statements, as well as his service and VA treatment records.  Although the July 2012 examiner provided a positive opinion, the Board finds this opinion has little probative value, as it was based on the incorrect premise that the Veteran was diagnosed with a compression fracture of the lumbar spine while in service.  

The Board also notes that as the Veteran has a current diagnosis of degenerative arthritis of the lumbar spine, the theory of chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) is applicable in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted by the VA examiners in the opinions discussed above, however, the evidence does not support that the Veteran consistently reported continuous back pain since his 1967 injury during service.  In fact, the examiners pointed out that it was not until 2-3 decades following his service that the Veteran reported back pain and sought out any treatment, and that he actually reported to his VA physician that his back pain began in 1997.  

Consequently, as the Board cannot find that the third Shedden element is satisfied, the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability, and service connection is denied.  See 38 U.S.C. § 5107(b); 3.102.  

Obstructive Sleep Apnea (OSA)

The Veteran contends that his sleep apnea is related to service.  Specifically, he contends he began to have symptoms of sleep apnea, to include insomnia and trouble breathing when sleeping, during his last six months of service, and that these symptoms have continued to the present.  Further, he contends that his sleep apnea may be secondary to his service-connected PTSD.  

Following a July 2012 VA examination, the examiner noted the Veteran had been diagnosed with obstructive sleep apnea in 1993; however, the Veteran's service treatment records, to include his separation examination, are silent regarding any complaints of sleeping problems during service.  

In regards to the Veteran's claim of direct service connection, a VA opinion was obtained in October 2015.  The examiner opined the Veteran's sleep apnea was less likely than not related to his military service.  In support, she stated the Veteran's service treatment records and separation examination were silent as to any symptoms of sleep apnea, to include daytime hypersomonolence or reports of snoring.  

An addendum opinion was obtained in April 2016; the examiner again opined the Veteran's sleep apnea was less likely than not related to his service.  She again indicated that the Veteran's service treatment records were silent with respect to any snoring or pauses in breathing.  She also noted that sleep apnea was not documented until the early 2000's in the Veteran's VA treatment records, and therefore a nexus could not be established between his current sleep apnea and military service.  

A second addendum opinion was obtained in March 2017.  The examiner opined it was less likely than not that the Veteran's currently diagnosed sleep apnea began in service and has continued to the present.  In support, she stated that review of the October 2015 VA examination showed that symptoms of pauses of breathing and snoring began in the 1990's, and that there are no complaints of pause in breathing or snoring during service.

A third addendum opinion was obtained in July 2017.  The examiner again opined it was less likely than not that the Veteran's sleep apnea began in service and has continued to the present.  The examiner indicated she specifically considered the Veteran's statements that his sleep problems and sleep apnea began during service.  However, she noted that the lack of complaints of pauses in breathing or snoring in service, in conjunction with the lack of treatment and report of symptoms until the 1990's, i.e. twenty years after his separation of service, supported her opinion that no nexus could be found between the Veteran's sleep apnea and his military service.  

With respect to secondary service connection, VA examiners in February 2015, October 2015, April 2016, March 2017, and July 2017 all opined it was less likely than not that the Veteran's sleep apnea was caused or aggravated (i.e. chronically worsened) by his service-connected PTSD.  In support, it was noted that while documentation exists in medical literature that PTSD and obstructive sleep apnea often co-exist, and that a recent report showed veterans with PTSD were sometimes associated with higher rates of risk for sleep apnea, there is no evidence to support an anatomic or physiologic link between the two conditions.  Further, the opinions stated the etiology of sleep apnea refers to a nasopharyngeal structural/architectural abnormality, while PTSD is a mental health diagnosis, and PTSD symptoms such as frequent awakening, lack of sleep, and nightmares could not rationally explain an anatomical abnormality.  Lastly, the opinions indicated sleep apnea was more likely due to a reduced upper airway size caused by excessive surrounding soft tissue.  

The above noted evidence weighs against the onset of sleep apnea during the Veteran's period of service, or as secondary to his service-connected PTSD.  There is no competent evidence to refute the findings from the July 2012 or October 2015 VA medical examination reports, and the Board finds that the February 2015, October 2015, April 2016, March 2017, and July 2017 VA examiners' opinion, taken in combination, are the most probative evidence of record, as these opinions are based on factually correct premises and contain thorough rationale.  

Moreover, the Board acknowledges the lay statements by the Veteran in support of his claim and regarding the medical etiology of his sleep apnea.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining whether the Veteran's sleep apnea had its onset in service or is secondary to his service-connected PTSD, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for sleep apnea, and service connection on a direct or secondary basis is not warranted.  See 38 U.S.C. § 5107(b); 3.102.  

Respiratory Disability

The Veteran contends his current respiratory disability is related to his military service.  Specifically, he contends that he began to have shortness of breath at night during service, and that his symptoms have continued since.  

A VA examination report in April 2016 indicated the Veteran was diagnosed with asthma in 2004.  Moreover, the Veteran's service treatment records showed the Veteran had viral pharyngitis in February 1966 and a viral upper respiratory infection (URI) in April 1966 during service.  Thus, the Board finds the current disability and in-service occurrence elements are established.  See Shedden v. Principi, 381 F.3d, 1163, 1167.  

As for the nexus element, a VA opinion was obtained in April 2016.  The examiner opined the Veteran's current respiratory disability, to include asthma, was less likely than not related to the Veteran's military service.  In support, she stated that while review of the Veteran's service treatment records showed visits in February and April 1966 related to viral pharyngitis and viral URI, his separation examination was quiet with regard to respiratory complaints (i.e. no chronic cough, no frequent cold, no shortness of breath), and no documentation of chronic respiratory diagnosis or condition, including asthma.  Additionally, she stated the Veteran was not diagnosed with a respiratory condition until he was diagnosed with asthma in 2004, many years after his military service.  

VA addendum opinions were obtained in March 2017 and July 2017.  The examiner again opined it was less likely than not that the Veteran's current respiratory disability, to include asthma, began in or was etiologically linked to the Veteran's service.  In support, she stated that review of the Veteran's service treatment records showed pharyngitis and resolving strep throat medical visits in 1966, with a negative answer in his separation examination regarding any chronic cough or shortness of breath.  She stated it is an accepted medical principle that pharyngitis, including common upper respiratory and strep throat infections, are self-limited and do not result in chronic medical conditions, and the Veteran's denial of any respiratory complaints upon separation from service further supports this principle.  Further, she stated that complaints of nasal congestion and dyspnea did not appear until 2003 with a subsequent diagnosis of asthma in 2004; thus, she concluded a nexus did not exist between the Veteran's current respiratory condition (i.e. asthma) and his respiratory symptoms while in service.  

The above noted evidence weighs against a finding that the third Shedden element has been satisfied; the Board finds that the April 2016, March 2017, and July 2017 opinions are the most probative evidence of record, as these opinions are based on factually correct premises and contain thorough rationale.  While the Board does acknowledge the lay statements by the Veteran in support of his claim and regarding the medical etiology of his respiratory disability, the specific issue in this case, determining whether the Veteran's respiratory disability, to include asthma, had its onset in service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  

Consequently, the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disability, and service connection is not warranted.  See 38 U.S.C. § 5107(b); 3.102.  


ORDER

Service connection for a low back disability is denied.

Service connection for sleep apnea is denied.

Service connection for a respiratory disability is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


